DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s election, filed 4/13/2022, in response to the Restriction/Requirement for Election mailed 2/15/2022. 
Claims 1-20 were previously pending. With Applicant’s filing of 4/13/2022 Claims 1-20 are as previously presented, Claims 15-20 are withdrawn from further consideration due to nonelection from a restriction, and Claims 1-14 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-14, drawn to apparatus, classified in B29C64/393.
Group II. Claims 15-20, drawn to a method, classified in B29C64/386.
Applicant’s election without traverse of Group I Claims 1-14 in the reply filed on 4/13/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
user interface device, Claims 2,9, corresponding structure found in specification paragraph [0034].
network interface hardware, Claims 7,14, corresponding structure found in specification paragraph [0035].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheverton et al. (US 2015/0165683 A1, hereinafter “Cheverton”).
Regarding Claim 1, Cheverton discloses a machine vision-based process monitoring system that may be used to monitor the building of layers of one or more objects being built by an additive manufacturing apparatus, and to detect operational flaws as they occur, i.e. during the build process rather than afterward ([0023]). The additive manufacturing apparatus comprises printing apparatus (100) which is a 3D printing device that includes a print head (102) mounted to an arm (104), and also mounted to the arm are a camera (image sensor, 106) which may be a line-scan camera or DSLR camera ([0044]), and a light source (108) which may be an LED light source ([0040]). The printing apparatus may also include a control system including one or more controllers (processors, 112) including hardware and /or software for controlling functioning of some or all components of the printing apparatus ([0042]). Processors may control, for instance, positioning of print head and/or deposition of materials therefrom, functioning of light, and/or functioning of camera ([0042]). Processors may include one or more control data processing systems for controlling the print process and behavior of the other hardware of the printing apparatus ([0042]). The data processing system (1000) is suitable for storing and/or executing program code (machine-readable instructions), such as a machine-readable instructions code for performing the processes described herein, and includes at least one processor coupled directly or indirectly to memory (non-transitory memory module, 1004) though a bus (1020), and in operation the processor obtains from memory (stored on memory) one or more instructions for execution by the processor ([0116], [0119]). In operation the camera is configured to collect images (image data) in real-time during the build process ([0045]), such image data comprising each layer ([0104]). The data processing system is configured to evaluate collected image data to ascertain characteristics of the structure being printed ([0032]). Detection algorithms may be used in the evaluation of the collected image data in order to detect the 3D printed construct, compare to the CAD model, and identify defects ([0036]).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Cheverton as discussed above. Cheverton further discloses input/output devices (user interface devices, 1012, 1014) which may include user displays coupled to the system directly or through I/O controllers (1010) ([0117]). The process may be caused to be responsive to determining that a defect exists and responsive action may include outputting an alert to an operator or user of the defect ([0108]). 
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Cheverton as discussed above. Cheverton further discloses the additive manufacturing system comprising a 3D printer, as discussed above, and the process may be caused to be responsive to determining that a defect exists and responsive action may include, for example, making process adjustments, for instance repeating steps, omitting steps, and/or performing modified versions of steps ([0108]). 
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Cheverton as discussed above. Cheverton further discloses the additive manufacturing system comprising a 3D printer, as discussed above, and the process may be caused to be responsive to determining that a defect exists and responsive action may include, for example, halting (aborting) the print process ([0108]).
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by Cheverton as discussed above. Cheverton further discloses in operation the camera is configured to collect images (image data) in real-time during the build process, as discussed above.
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by Cheverton as discussed above. Cheverton further discloses the defects may include air bubbles ([0052]), delamination of the structures (poor layer adhesion), clogged nozzles (material collecting on a dispensing nozzle of a 3D printer ([0026]), and other defects. 
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by Cheverton as discussed above. Cheverton further discloses input/output devices (user interface devices, 1012, 1014) which may include user displays coupled to the system directly or through I/O controllers (1010) ([0117]). Cheverton further discloses network adapters (1008) may also be coupled to the system to enable the data processing system to become coupled to other data processing systems such as modems and ethernet cards ([0118]). The process may be caused to be responsive to determining that a defect exists and responsive action may include outputting an alert to an operator or user of the defect via electronic communications, (i.e., text or email) ([0035], [0108]). 


Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheverton et al. (US 2015/0165683 A1, hereinafter “Cheverton”).
Regarding Claim 8, Cheverton discloses a machine vision-based process monitoring system that may be used to monitor the building of layers of one or more objects being built by an additive manufacturing apparatus, and to detect operational flaws as they occur, i.e. during the build process rather than afterward ([0023]). The additive manufacturing apparatus comprises printing apparatus (100) which is a 3D printing device that includes build chamber (enclosure, unnumbered) ([0043]), containing a print head (102) mounted to an arm (104), and also mounted to the arm are a camera (image sensor, 106) which may be a line-scan camera or DSLR camera ([0044]), and a light source (108) which may be an LED light source ([0040]). The printing apparatus may also include a control system including one or more controllers (processors, 112) including hardware and /or software for controlling functioning of some or all components of the printing apparatus ([0042]). Processors may control, for instance, positioning of print head and/or deposition of materials therefrom, functioning of light, and/or functioning of camera ([0042]). Processors may include one or more control data processing systems for controlling the print process and behavior of the other hardware of the printing apparatus ([0042]). The data processing system (1000) is suitable for storing and/or executing program code (machine-readable instructions), such as a machine-readable instructions code for performing the processes described herein, and includes at least one processor coupled directly or indirectly to memory (non-transitory memory module, 1004) though a bus (1020), and in operation the processor obtains from memory (stored on memory) one or more instructions for execution by the processor ([0116], [0119]). In operation the camera is configured to collect images (image data) in real-time during the build process ([0045]), such image data comprising each layer ([0104]). The data processing system is configured to evaluate collected image data to ascertain characteristics of the structure being printed ([0032]). Detection algorithms may be used in the evaluation of the collected image data in order to detect the 3D printed construct, compare to the CAD model, and identify defects ([0036]).
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by Cheverton as discussed above. Cheverton further discloses input/output devices (user interface devices, 1012, 1014) which may include user displays coupled to the system directly or through I/O controllers (1010) ([0117]). The process may be caused to be responsive to determining that a defect exists and responsive action may include outputting an alert to an operator or user of the defect ([0108]). 
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends are disclosed by Cheverton as discussed above. Cheverton further discloses the additive manufacturing system comprising a 3D printer, as discussed above, and the process may be caused to be responsive to determining that a defect exists and responsive action may include, for example, making process adjustments, for instance repeating steps, omitting steps, and/or performing modified versions of steps ([0108]). 
Regarding Claim 11, the limitations of Claim 1 from which Claim 11 depends are disclosed by Cheverton as discussed above. Cheverton further discloses the additive manufacturing system comprising a 3D printer, as discussed above, and the process may be caused to be responsive to determining that a defect exists and responsive action may include, for example, halting (aborting) the print process ([0108]).
Regarding Claim 12, the limitations of Claim 1 from which Claim 12 depends are disclosed by Cheverton as discussed above. Cheverton further discloses in operation the camera is configured to collect images (image data) in real-time during the build process, as discussed above.
Regarding Claim 13, the limitations of Claim 1 from which Claim 13 depends are disclosed by Cheverton as discussed above. Cheverton further discloses the defects may include air bubbles ([0052]), delamination of the structures (poor layer adhesion), clogged nozzles (material collecting on a dispensing nozzle of a 3D printer ([0026]), and other defects. 
Regarding Claim 14, the limitations of Claim 1 from which Claim 14 depends are disclosed by Cheverton as discussed above. Cheverton further discloses input/output devices (user interface devices, 1012, 1014) which may include user displays coupled to the system directly or through I/O controllers (1010) ([0117]). Cheverton further discloses network adapters (1008) may also be coupled to the system to enable the data processing system to become coupled to other data processing systems such as modems and ethernet cards ([0118]). The process may be caused to be responsive to determining that a defect exists and responsive action may include outputting an alert to an operator or user of the defect via electronic communications, (i.e., text or email) ([0035], [0108]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehr et al. (US 2018/0341248 A1), real-time control of additive manufacturing processes, appears to anticipate at least the independent claims.
Kothari et al. (US 2022/0063200 A1), real-time control of additive manufacturing processes, appears to anticipate at least the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743